Mr. Justice Shepard
delivered the opinion of the Court:
*491This is an appeal from a decree sustaining a demurrer and dismissing a bill for specific performance of a contract to convey certain real estate. Upon well established principles, some of which have recently been affirmed by this court, in several cases, the decree must be affirmed.
1. The alleged contract of sale was made by an agent empowered to sell only, and was repudiated by the owner of the property. Mannix v. Hildreth, 2 App. D. C.) 259.
2. It does not appear from the bill that the purchase money and notes for deferred portions thereof, were tendered to the defendant, in accordance with the terms of the contract sought to be enforced. Lipscomb v. Watrous, ante, p. 1.
3. There is an entire want of mutuality in the alleged agreement. It is not a contract of sale which might have been enforced by the defendant had she ratified the act of her agent. It was nothing more than the sale of a thirty-day option. Ante, p. 1; Jones v. Holladay, 2 App. D. C., 279.

The decree is affirmed, with costs to the appellees.